          Case 3:19-cv-00838-JWD-SDJ                    Document 36          06/15/21 Page 1 of 2




                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA

RONALD REEL (#356002)                                                            CIVIL ACTION NO.


VERSUS                                                                           19-838-JWD-SDJ


MARCUS JONES, ET AL.

                                                     ORDER

         Before the Court is a Motion for an Order Compelling Discovery filed by Plaintiff Ronald

Reel.1 On March 23, 2021, this Court granted Plaintiff an extension of time to complete discovery

and oppose the pending Motion for Summary Judgment.2 Plaintiff propounded discovery between

April 21, 2021, and April 27, 2021.3 The deadline to complete all discovery, including any

necessary motions to compel, was May 21, 2021,4 yet Plaintiff did not file the instant motion to

compel until June 1, 2021.5 This Court’s previous order clearly provided that “No further

extensions of time [would] be granted” for discovery or the filing of an opposition to the Motion

for Summary Judgment.6 Because Plaintiff’s Motion for an Order Compelling Discovery was

untimely filed, it will be denied. Plaintiff is reminded that he must file an opposition to the Motion

for Summary Judgment by no later than July 2, 2021. Accordingly,

         IT IS ORDERED that Plaintiff’s Motion for an Order Compelling Discovery7 is

DENIED.


1
  R. Doc. 35.
2
  R. Doc. 30.
3
  R. Docs. 31-33.
4
  R. Doc. 30, p. 2.
5
  R. Doc. 35. To give Plaintiff the full benefit of the doubt regarding filing dates, the Court uses the date on which
Plaintiff signed the motion as the filing date, pursuant to the prison mailbox rule. See Cooper v. Brookshire, 70 F.3d
377, 379-80 (5th Cir. 1995); Vicks v. Griffin, 07-5471, 2008 WL 553186, at *3 (E.D. La. Feb. 28, 2008).
6
  R. Doc. 30, p. 2.
7
  R. Doc. 35.
 Case 3:19-cv-00838-JWD-SDJ          Document 36      06/15/21 Page 2 of 2




Signed in Baton Rouge, Louisiana, on June 15, 2021.




                                         S
                                   SCOTT D. JOHNSON
                                   UNITED STATES MAGISTRATE JUDGE
